UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                              18-cr-108-EAW
       v.
                                                              ORAL ARGUMENT
ROBERT MORGAN, FRANK GIACOBBE, TODD                           REQUESTED
MORGAN, AND MICHAEL TREMITI,

                                Defendants.



      NOTICE OF MOTION TO INTERVENE AND TO VACATE AND/OR CANCEL
        THE NOTICE OF PENDENCY ON 59 UNION LLC’S REAL PROPERTY

       PLEASE TAKE NOTICE that Proposed Intervenor 59 Union LLC respectfully moves

this Court, before the Honorable Elizabeth A. Wolford, United States District Court Judge for the

Western District of New York, Kenneth B. Keating Federal Building, 100 State Street,

Rochester, New York, for an Order:

(1)    granting 59 Union LLC’s request to intervene in this criminal action for the limited

       purpose of challenging the Notice of Pendency that was filed by the United States of

       America on June 3, 2019 against real property owned by 59 Union LLC that is located at

       59 Union Square Boulevard in Chili, New York;

(2)    vacating and/or cancelling the Notice of Pendency pursuant to CPLR § 6501 and

       6514(b); and

(3)    awarding any other or further relief as the Court deems just and proper.

       59 Union LLC’s Motion to Intervene and to Vacate and/or to Cancel the a Notice of

Pendency is based on the accompanying Declaration of Michael M. Spoleta, Manager of 59

Union LLC, executed on July 12, 2019, and the Memorandum of Law dated July 12, 2019.


                                                1
       59 Union LLC respectfully requests oral argument on this motion.

       59 Union LLC intends to file and serve reply papers.

                                   REQUEST FOR RELIEF

       WHEREFORE, for the reasons set forth in the accompanying Spoleta Declaration and 59

Union LLC’s Memorandum of Law, 59 Union LLC respectfully requests that the Court issue an

Order: (1) granting 59 Union LLC’s request to intervene in this criminal action for the limited

purpose of challenging the Notice of Pendency; (2) vacating and/or cancelling the Notice of

Pendency; and (3) awarding any other or further relief as the Court deems just and proper.



Dated: July 12, 2019                                 BOND, SCHOENECK & KING, PLLC

                                                     By:    /s/Mary P. Moore
                                                            Brian Laudadio, Esq.
                                                            Mary P. Moore, Esq.
                                                            350 Linden Oaks, Third Floor
                                                            Rochester, New York 14625
                                                            Telephone: (585) 362-4700

                                                     Attorneys for Proposed Intervenor
                                                     59 Union LLC




                                                2
